DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a shape measurement sensor that detects light that is emitted to irradiate a measurement line on a surface of an object and is reflected on the surface of the object to measure a surface shape of the object ‘the pixels pairs being arranged along the first direction, in the first pixel, as the incident position is closer to one end of the light-receiving unit in a second direction intersecting the first direction, the intensity of the first electric signal decreases, in the second pixel, as the incident position is closer to the one end in the second direction, the intensity of the second electric signal increases, and the calculation unit acquires the first electric signal and the second electric signal for each of the pixel pairs, and 
calculates the incident position in the second direction for each of the pixel pairs on the basis of the intensity of the acquired first electric signal and the intensity of the acquired second electric signal,’ in combination with the rest of the limitations of claim 1.  Claims 2-6 are allowed at least by virtue of their dependency from claim 1.	

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886